Title: From John Adams to Richard Morris, 15 November 1804
From: Adams, John
To: Morris, Richard



Sir,
Quincy, November 15. 1804

I have received your obliging letter of the fifth of this month, with a Copy of your defence, and thank you for both. The latter, written in a masterly manner, as far as I can judge is a complete justification of your conduct and ought to have obtained an honorable acquittal. It contains information of various kinds, which seems to have been much wanted by our President and his Ministers, who appear to have imagined that they had communicated to you their own power of working Miracles. They should have considered however, that it is one thing to perform wonders with the American people, and another with the Barbary powers, and another still with the winds & seas and the Geographical arrangements of the Globe.
As there is no family in the State of New York for which I have a greater regard than for yours, I had great satisfaction in your appointment on that account, but especially, from the opinion I had formed of your talents and qualifications for such a command. I have not been disappointed; and the report of a Commission of Enquiry and the subsequent act of the President, have in no degree diminished the esteem and regard for Commodore Morris, which was ever entertained by your friend / & Hble servt:
